ORDER
The Supreme Court on October 10,1995, having remanded this matter to the District IV Fee Arbitration Committee for reconsideration of the reasonableness of a fee charged by respondent, WILLIAM D. HOBSON of COLLINGSWOOD;
And the Order of remand having been conditioned on respondent’s posting forthwith security for the previous fee award to his clients, the security to be in a form satisfactory to the Office of Attorney Ethics;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to post security satisfactory to the Office of Attorney Ethics;
And good cause appearing;
*304It is ORDERED that the Order remanding this matter to the District IV Fee Arbitration Committee is hereby vacated; and it is further
• ORDERED that WILLIAM D. HOBSON is hereby suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.